                                                                          D/F
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ROBERT KRONENBERG,
                         Plaintiff(s),            MEMORANDUM & ORDER

            -against-                              18-CV-6899(NGG)(JO)

ALLSTATE INSURANCE COMPANY and
ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,
                         Defendant(s).


     NICHOLAS G. GARAUFIS, United States District Judge.
    Plaintiff Robert Kronenberg brings this putative class action
    against AUstate Insurance Company and its subsidiary AUstate
    Fire and Casualty Insurance Company (collectively "AUstate" or
    "Defendants"). (See Compl. (Dkt. 1).) Plaintiff aUeges that AU
    state violated New York law by systematicaUy imdervaluing
    vehicles that are totaled in accidents. Plaintiff claims that, as a
    result, AUstate underpaid Plaintiff when his vehicle was totaled
    in a coUision with a driver who was insured by AUstate. (See id.)
    AUstate moves to dismiss Plaintiffs claims under Federal Rule of
    CivU Procedure 12(b)(6), and strike Plaintiffs class aUegations
    under Rule 12(f).(Defs. Mot. to Dismiss (Dkt. 22); Defs. Mot. to
    Strike (Dkt. 28).)

    For the foUowing reasons, AUstate's motion to dismiss is
    GRANTED with respect to Plaintiffs declaratory and injimctive
    reUef claim and DENIED with respect to Plaintiffs GBL § 349 and
    unjust enrichment claims. AUstate's motion to strike class aUega
    tions is DENIED without prejudice and with leave to renew.
 I.    BACKGROUND

       A. Facts

 The following facts are drawn from Plaintiffs complaint and are
 assumed to be true for purposes ofAllstate's motions.See N.Y.Pet
 Welfare Ass'n v. City ofNew York,850 F.3d 79,86(2d Cir. 2017).
On or about Februaiy 23, 2018, Plaintiff was operating a motor
vehicle in New York when he was hit by an insured of AUstate.
(Compl. "I*! 12, 15, 41.) The extent of the damage to Plaintiffs
vehicle was severe enough that Allstate deemed it a total loss.
{Id. *140.) On or about Februaiy 24,2018, Allstate sent Plaintiff
a coverage letter acknowledging its potential liability for Plain
tiffs loss. {Id. 41.) On or about March 19, 2018, Allstate sent
Plaintiff a letter confirming that it was accepting 100% liability
for the accident. {Id.)

Allstate paid Plaintiff $3,150.07 as compensation for the loss of
his vehicle. {Id. •[ 43.) Allstate based its valuation of PlaintifPs
vehicle on a report produced by CCC Information Systems, Inc.
("CCC"), a third-party vendor of casualty-claim appraisals, ap
proved by the New York State Department of Financial Services.
{Id. 30, 31, 43.) Plaintiff alleges that Allstate instructed CCC
as to what data to include in its report, which included values
from three different comparable vehicles to produce a "statisti
cally valid fair market value"for a "substantially similar vehicle."
{Id.    27,30-31,43.) However,one of the three vehicles used in
the CCC report was a private market vehicle valued at $2,200
without a listed Vehicle Identification Number or information
about the vehicle's condition. {Id. 34, 36, 38.) Additionally,
the report subtracted a uniform condition adjustment of $610
from each of the two dealer vehicles, valued at $2,995 and
$4,595, without itemizing or indicating the basis of the adjust
ment. {I±     38, 43.) These practices, according to Plaintiff,
reduce the value ofloss vehicles to the benefit of Allstate. {Id. •I*!
39,43.)
 AUstate represents on its website and in its standard form auto
 mobile policy that it will issue payment for the "actual cash
 value" of the vehicle in the event of a total loss. (Id. •[«[ 18-20.)
 However, because AUstate's valuation method undervalued
 PlaintifPs vehicle. Plaintiff did not receive the actual cash value
 of his car.(Id. •[•I 29,33.)Additionally, because AUstate's practice
is to instruct CCC to include non-comparable private market ve
hicles and to make tmiform condition adjustment deductions,the
reports generated by CCC consistently produce artificially low
valuations. (Id. •I*! 30,33-34,43.) These methods ofimdervalua-
tion are widespread practices of AUstate which materiaUy
mislead consumers,including Plaintiff and other members of the
putative class. (Id. 31, 33,44.) Through the consistent under
valuation of vehicles, AUstate has retained substantial sums of
money, increasing its profit whUe consumers such as Plaintiff
have gone undercompensated.(Id. *163.)
    B. Procedimal History
Plaintifffiled his complaint on December 4,2018,asserting three
causes of action against Defendants: 1) violation of N.Y. Gen.
Bus. Law ("GBL") § 349; 2) imjust enrichment; and 3) declara
tory and injunctive reUef. (Id. 73-88.)
On June 7,2019,Defendants filed a motion to dismiss for faUure
to state a claim under Fed. R. Civ. P. 12(b)(6), and a motion to
strike class aUegations under Fed. R. Civ. P. 12(f). (See Mot. to
Dismiss (Dkt. 22); Def. Mem. in Supp. of Mot. to Dismiss
("Mem.")(Dkt. 23); Mot. to Strike (Dkt. 28); Mem. in Supp. of
Mot. to Strike (Dkt. 29).) Plaintiff opposes both motions.(Mem.
in 0pp. to Mot. to Dismiss (Dkt. 25); Mem. in 0pp. to Mot. to
Strike (Dkt. 30).)
 n. MOTION TO DISMISS FOR FAILURE TO STATE A
      CLAIM

      A. Legal Standard
 The purpose of a motion to dismiss for failure to state a Haim
 under Rule 12(b)(6) is to test the legal sufficiency of a plaintiffs
 claims for relief. Patane v. Clark, 508 F.3d 106, 111-12 (2d Cir.
 2007). A complaint will survive a motion to dismiss if it contains
  sufficient factual matter, accepted as true, to 'state a Haim to
 relief that is plausible on its face."'As/icrq/t v. Iqbal,556 U.S.662,
 678 (2009)(quoting BeHAtZ. Co/p. v. Twombly, 550 U.S. 544,
 570 (2007)). "Threadbare recitals of the elements of a cause of
 action, supported by mere conclusory statements, do not suf
fice."Id The assessment of whether a complaint states a
plausible claim for relief is a "context-specific task that requires
the reviewing court to draw on its judicial experience and com
mon sense."Id at 679.

hi reviewing a complaint, the court must accept as true all alle
gations of fact, and draw all reasonable inferences from these
allegations in favor of the plaintiff. ATSI Comms., Inc. v. Shaar
Fund, Ltd, 493 F.3d 87, 98 (2d Cir. 2007). Additionally, "the
court may consider any written instrument attached to the com
plaint as an exhibit or incorporated in the complaint by reference,
as well as documents upon which the complaint relies and which
are integral to the complaint."Subaru Distribs. Corp. v. Subaru of
Am.,Inc., 425 F.3d 119,122(2d Cir. 2005).
    B. Discussion

         1. Claim Under GBL §349
Section 349 of the GBL prohibits "[djeceptive acts or practices in
the conduct of any business,trade or commerce or in the furnish
ing of any service in this state." GBL § 349(a). In order to
successfully assert a claim under GBL § 349,"a plaintiff must al
lege that a defendant has engaged in (1) consumer-oriented
 conduct ±at is (2) materially misleading and that (3) plaintiff
 suffered injury as a result of the allegedly deceptive act or prac
tice." Orlanderv. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015)
(quoting Koch v. Acker, MerraU & Condit Co., 967 N.E.2d 675,
675 (N.Y. 2012)). An action under GBL § 349 is not subject to
 the heightened pleading standard of Federal Rule of Civil Proce
dure 9(b),'l)ut need only meet the bare-bones notice-pleading
requirements of Rule 8(a)." Woods v. Maytag Co., 807 F. Supp.
2d 112, 128 (E.D.N.Y. 2011)(quoting PeZman ex rel Pehnan v.
McDonald's Corp., 396 F.3d 508,511(2d Cir. 2005)).Defendants
argue that Plaintiff fails to meet each of the elements of a GBL
§ 349 claim.^ (See Mem. at 10-12.)
                  a.   Consumer Oriented Practices

Consumer oriented conduct consists of "acts or practices [that]
have a broader impact on consumers at large." Oswego Laborers'
Local214Pension Fund v. Marine Midland Bank,NA.,647 N.E.2d
741, 744 (N.Y. 1995). Because GBL § 349'Vas intended to af
ford a practical means of halting consumer frauds at their
incipiency," it does not require a repetition or pattern of decep
tive behavior. Id. (citation and quotation marks omitted).
Plaintiffs may satisfy the consumer-oriented conduct require
ment by showing that the conduct at issue "potentially affects
similarly situated consumers." Wilson v. Nw. Mut. Ins. Co., 625


^ Defendants also contest Plaintiffs standing,arguing that Plaintiff does not
satisfy New York Insurance Law § 3240(b)(1), which requires a party lack
ing privity of contract with an insurer to first obtain ajudgment against the
insured before bringing a contract daim against the insurer. However,
Plaintiff has not brought a contract claim against Defendants and §
3240(b)(1) is not applicable. 5ee Catalano v. BMW ofN. Am., LLC, 167 F.
Supp. 3d 540, 557 (S.D.N.Y. 2016) (dismissing third-party beneficiary
claims when they lacked privity, but finding that a claim imder GBL § 349
passed muster).
 F.3d 54,64(2d Cir. 2010)(alteration adopted)(quoting Oswego
 Laborers', 647 N.E.2d at 745).
 The complaint alleges that the CCC report Defendants used to
 appraise PlaintifPs vehicle set an artificially low value for his car
 and that this method of imdervaluing vehicles is a widespread
 practice of Defendants when settling claims with other consum-
 ers.2 (Compl.         30-34, 36, 43-44.) Although "[s]ingle shot
transaction[s]" or "[plnvate contract disputes, unique to the par
ties" are not governed byGBL § 349, Oswego Laborers', 647
N.E.2d at 744, Plaintiff has alleged widespread conduct that is
likely to impact similarly situated consumers.(Compl."If 19-20,
30, 34, 40); see also Williamson v. Stryker Corp., No. 12-CV-
7083(CM), 2013 WL 3833081, at *14 (S.D.N.Y. July 23, 2013)
(noting that "representations on a website were clearly con-
siuner-oriented, as they were directed and available to the public
at large"). Accordingly, the complaint adequately alleges con
sumer-oriented conduct by the Defendants.
                 h. Materially Misleading
The standard for whether an act or practice is materially mislead
ing is objective; it "require[es] a showing that a reasonable
consumer would have been misled by the defendanfs conduct."
Ackerman v. Coca-Cola Co., No. 09-CV-0395 (JG), 2010 WL
2925955, at *22 (E.D.N.Y. July 21, 2010) (citing Marcus v.
AT&T, 138 F.3d 46,64(2d Cir. 1998));see also Oswego Laborers',
85 N.E.2d at 745 (adopting an objective test). GBL § 349 does
not require a deceptive practice to "reach the level of common
law fraud to be actionable," nor does it require proof of reliance.
Stutman v. Chem.Bank, 731 N.E.2d 608,612(N.Y. 2000). Addi
tionally, "[njowhere does GBL § 349 provide an exception for


^ Plaintiff also notes that this practice has resulted in similar litigation in
other jurisdictions. (Compl. 1 44; see also Olberg v. AUstate Ins. Co., No.
C18-0573-JCC (W.D.Wash.).)
insurance companies, nor does the Insurance Law exempt insur
 ance companies from the reach of GBL § 349." Riordan v.
Nationwide Mut Fire Ins. Co., 977 F.2d 47, 52 (2d Cir. 1992).
Finally, "[c]ourts have generally held that since the materially
misleading conductfactor requires a reasonableness analysis best
suited for a jury, it caimot be resolved on a motion to dismiss."
CarriRo v. WeUs Fargo Bank, JVA, No. 18-CV-3095 (SJF) (SIL),
2019 WL 3714801, at *7 (E.D.N.Y. May 10, 2019), report and
recommendation adopted,2019 WL 3927369 (E.D.N.Y. Aug. 20,
2019) (citation and quotation marks omitted) (alterations
adopted); see also Buonasera v. Honest Co., Inc., 208 F. Supp. 3d
555,566 (S.D.N.Y. 2016)(collecting cases).
Here, Plaintiff alleges sufficient facts to support a claim that All-
state's practices would mislead a reasonable consumer. Plaintiff
alleges that AUstate's website promises "actual cash value" for a
vehicle which is totaled in an accident.(Compl. «I4 19-20.) Addi
tionally, the insurance policy underlying Plaintiff's claim, which
is incorporated into the complaint by reference, includes "actual
cash value"coverage for auto collisions.(Compl.*113; Auto Policy
Declarations(Dkt.24 at ECF p.45).) The complaint also includes
reference to 11 NYCRR § 216.6's requirement that insurers pay
claimants amounts that are "fair and reasonable" and stating that
"actual cash value" is the best measure of value.(Compl. *121.)
Accepting PlaintifPs allegations as true, a reasonable consumer
expecting actual cash value for a totaled vehicle would be misled
by Defendants' valuation method, which, relying on at least one
non-comparable market vehicle as well as an unexplained condi
tion adjustment,produces an artificiallylow value for the vehicle.
(Id. 1^38,39,43.)

Defendants contend that a fuUy disclosed practice cannot be de
ceptive, and that AUstate informed Plaintiff of the valuation
method used to pay PlaintifPs claim.(Mem.at 12-13 (citing Stut-
man,731 N.E.2d at 613).) However, where, as here, the essence
 of a plaintiffs claim is that the "[i]nsiirer did not do what its pol
 icy said it would do and that the rates [or values] listed ... do
 not represent the prevailing competitive[] rates as they pur
 ported to do," an insurer cannot overcome a claim of deception
 by disclosing estimates stating the rates to be paid. Nick's Garage,
Inc. V. Progressive Cas. Ins. Co.,875 F.3d 107,125(2d Cir. 2017)
(emphasis in original). While Plaintiffwas aware ofthe condition
adjustment deductions applied to comparable vehicles in the
CCC report, he received conflicting and unsatisfactory explana
tions for the deductions and alleges they were part ofa deceptive
practice to lower the value ofPlaintifPs claim.(Compl. 46-48.)
Defendants also argue that Plaintiff is unable to predicate a GBL
§ 349 claim on an alleged violation of New York Insurance Law
§ 2601 or its implementing regulation 11 NYC RR § 216.7 as nei
ther supports a private right of action.(Mem.at8.) However,this
argument misconstrues Plaintiffs complaint, which alleges de
ceptive conduct in the course of a settlement transaction arising
from a third-party claim Plaintiff asserted against AUstate.
(Compl. I*! 40-44.) Plaintiffs cause of action imder GBL § 349
describes Defendants' deceptive conduct generally, and asserts
that such "described conduct, including its violations of N.Y. In
surance Law" is inherently deceptive and in violation of GBL
§ 349.(Id. •[•I 73-80 (emphasis added).) While a violation of an
other statute by conduct that is not inherently deceptive cannot
serve as the basis for a GBL § 349 claim, "a GBL claim is viable
where the plaintiff'make[s] a free-standing claim of deceptive-
ness under GBL § 349 that happens to overlap with a possible
daim' under another statute that is not independently actiona
ble."Nick's Garage,875 F.3d at 127(quotingBroder v. Cablevision
Sys. Corp., 418 F.3d 187, 200 (2d Cir. 2005)). Plaintiffs allega
tions that Defendanfs valuation methods are inconsistent with
New York insurance regulations add color to the underlying com
plaint but are not required to allege AUstate's deceptive conduct.
See id. (noting that plausible evidence of an insurer engaging in




                                 8
 deceptive conduct relating to labor rates supported a GBL § 349
 claim regardless of additional insurance law violations). There
 fore, Plaintiff satisfies the second prong of his GBL § 349 claim.
                  c.    Injury
 "[MJonetary loss is a sufficient injury to satisfy the requirement
 under § 349," when that loss is independent of a loss caused by
 a breach of contract.^ Spagnola v. Chubb Corp., 574 F.3d 64, 74
(2d Cir. 2009). Because Plaintiff asserts a loss caused by a decep
tive act itself and not a loss caused by breach of contract.
Plaintiffs alleged monetary loss is sufficient for a GBL § 349
claim. Plaintiff claims that the $610 condition adjustment deduc
tion and the inclusion of a non-comparable private market
vehicle worked to depress the value ofPlaintiffs vehicle.(Compl.
•I*I 38, 43.) These allegations, taken as true, adequately assert a
monetary loss. 7d. at 42; see Nick's Garage, 875 F.3d at 125 (not
ing that "an [ijnsurer's alleged failure to pay sufficient sums, if
proved, constitutes a sufficient injury under GBL § 349").
Because Plaintiff has adequately plead all three prongs of his GBL
§ 349 claim. Defendants' motion to dismiss Plaintiffs GBL § 349
claim is DENIED.

          2. Unjust Enrichment Claim
"[A]n unjust enrichment claim in New York require[s] proof that
(1) [Djefendant was enriched, (2) at [Pjlaintiffs expense, and
(3) equity and good conscience militate against permitting
[Djefendant to retain what [Pjlaintiff is seeking to recover."Bri-
arpatch Ltd., L.Pv. Phoenix Pictures, Inc., 373 F.3d 296, 306 (2d


^ A least one courtin this district has held that Nick's Garage eliminated the
requirement that the monetary loss for the GBL § 349 Hafm be independ
ent of a loss the breach of contract. See Donnenfeld v. Petro, Inc., 333 F.
Supp. 3d 208, 224(E.D.N.Y. 2018). Because Plaintiff alleges a monetary
loss that is independent of a loss from a breach of contract, the court does
not determine whether this independence is still a requirement.
 Cir. 2004); see also Georgia Malone & Co. v. Rieder, 973 N.E.2d
 743, 746 (N.Y. 2012). "Although privity is not required for an
imjust enrichment claim, a claim will not be supported ifthe con
nection between the parties is too attenuated."Mandarin Trading
ltd. V. WUdenstein, 944 N.E.2d 1104,1111 (N.Y. 2011).
Plaintiff adequately pleads the elements of an imjust enrichment
claim. First, Plaintiff alleges deceptive or misleading conduct in
the course of a third-party settlement with Defendants whereby
Plaintiff was underpaid.(Compl. «[•! 60-63.) Second,for the pur
poses of the unjust enrichment claim, any money not remitted to
Plaintiff is assumed to be retained by Defendants, improving
their bottom line. Third,"[ujnder New York law,it is contrary to
equity and good conscience to enable a party to benefitfrom mis
leading representations." Waldman v. New Chapter, Inc., 714 F.
Supp. 2d 398, 404 (E.D.N.Y. 2010) (citation and quotation
marks omitted). Finally, Plaintiffs relationship with Defendants
was not too attenuated. Plaintiff directly filed his third-party
claim with Defendants, which resulted in the purported under
payment at the heart of this controversy. (Compl. 1*1 41-42.)
Therefore, Defendants' motion to dismiss Plaintiffs claim for un
just enrichment is DENIED.

        3. Claim for Declaratory and Injunctive Relief
"[Ijnjunctive reliefis a remedy,and not a cause of action."Samele
V. Zucker, 324 F. Supp. 3d 313, 332-33 (E.D.N.Y. 2018); see also
KM Enters., Inc. v. McDonald, No. ll-CV-5098 (ADS), 2012 WL
4472010, at 20 (E.D.N.Y. Sept. 25, 2012)("[A] request for in
junctive relief is not a separate cause of action." (citations and
quotation marks omitted)), affd, 518 F. App'x 12(2d Cir. 2013).
Plaintiff may be entitled to either a declaratory judgment or an
injunction to remediate a violation ofGBL §349,but that remedy
will depend on the outcome of his claim; if his claim entitles him
to relief he can apply for the remedy once liability has been es
tablished. See Chiste v. Hoteb.com L.P., 756 F. Supp.2d 382,407-




                               10
08 (S.D.N.Y. 2010). Also, while district courts have broad discre
tion to exercise declaratory jurisdiction, the determination
Plaintiff seeks will be adjudicated in his GBL § 349 claim so a
declaratoryjudgment will serve no useful purpose. See Dow Jones
& Co. V. HarrodsLtd., 346 F.3d 357, 359(2d Cir. 2003). Accord
ingly, Defendants' motion to dismiss Plaintiffs claim for
declaratory and injtmctive rehefis GRANTED,but these remedies
are deemed added to the ad damnum clause in PlaintifPs prayer
for rehef.

          4. Claims Against Defendant Allstate Insurance
             Company
Defendants also argue that Plaintifffails to allege a claim against
Allstate Insurance Company in addition to the claim against All-
state Fire and Casualty Insurance Company. (Mem. at 15.)
However,Plaintiffrefers to both Allstate Insurance Company and
AUstate Fire and Casualty Insurance Company coUectively as
"Allstate" throughout the entire complaint.(Compl.*11.) As a re
sult, any allegation levied against"Allstate"is an aUegation levied
against both Allstate Insurance Company, and Allstate Fire and
Casualty Insurance Company. (Id.) Defendants do not contest
this court'sjurisdiction over Allstate Insurance Company or make
any additional arguments other than to say that Allstate Insur
ance Company "had no involvement" in Plaintiffs claim.(Mem.
at 16.)

However, Plaintiff alleges that Allstate Fire and Casualty Insur
ance Company is a subsidiary of Allstate Insurance Company,
and the pohcy of the insured includes references to both "Allstate
Fire and Casualty Insurance Company," and "Allstate." (Compl.
•1*113,15; Auto Pohcy Declarations at ECF p. 39.) Documentation
from Plaintiffs correspondence with Allstate, incorporated into
the complaint by reference, includes an email from an "AQstate
Insurance Company" representative. (Compl. 4 41; Email from
AUstate Ins. Co. to Plaintiff (Dkt. 26 at ECF p. 45).) Because




                               11
 Plaintiffs allegations are made against both Defendants, the
 court declines to dismiss AUstate Insurance Company from the
case.



m. MOTION TO STRIKE CLASS ALLEGATIONS

Defendants separately move to strike the class allegations con
tained in the complaint piursuant to Federal Rule of Civil
Procedure 12(f). (Def. Mot. to Strike.) Defendants argue that
Plaintiffs complaint fails to allege a class that satisfies the com
monality, predominance,and superiority requirements ofFed. R.
Civ. P. 23.(Def. Mem.in Support of Mot. to Strike at 9-13.)
    A. Legal Standard
'TVIotions to strike are generally disfavored, and should be
granted only when there is a strong reason for doing so." Uliano
V. Mineola Union Free Sch. Dist, 585 F. Supp. 2d 341, 357
(E.D.N.Y. 2008)(citation and quotation marks omitted)."A mo
tion to strike class allegations under Rule 12(f) is even more
disfavored because it requires a reviewing court to preemptively
terminate the class aspects of litigation, solely on the basis of
what is alleged in the complaint, and before plaintiffs are permit
ted to complete the discovery to which they would otherwise be
entitled on questions relevant to class certification." Belfiore v.
Procter & Gamble Co., 94 F. Supp. 3d 440, 447 (E.D.N.Y. 2015)
(citation and quotation marks omitted). "Accordingly, district
courts in this Circuit have frequently found that a determination
of whether the Rule 23 requirements are met is more properly
deferred to the class certification stage, when a more complete
factual record can aid the Court in making this determination."
Mazzola v. Roomster Corp., 849 F. Supp. 2d 395, 410 (S.D.N.Y.
2012); see also, e.g., ChenensT^ v. N.Y. Life Ins. Co., No. 07-CV-
11504 (WHP), 2011 WL 1795305, at M (S.D.N.Y. Apr. 27,
2011);Ironjbrge.com v. Paychex, Inc., 747 F. Supp. 2d 384, 404-




                               12
         05 CW.D.N.Y. 2010); Cohen v. Gerson Lehrman Grp., Inc., 686 F.
         Supp. 2d 317,324(S.D.N.Y. 2010).

              B. Discussion

         Here, Defendants move to strike Plaintiffs class allegations be
         fore any discovery has taken place to assess the merits of the
         complaint. Plaintiffs complaint alleges that a common valuation
         method used by a state approved vendor was manipulated by
         Defendants to impact similarly situated consumers. (Compl.
         *1^ 30-31, 34, 44.) Defendants, therefore, caimot "demonstrate
         from the face of the [cjomplaiut that it would be impossible to
         certify the alleged class regardless of the facts Plaintiffs may be
         able to obtain during discovery." Mayfleld v. Asta Funding, Inc.,
         95 F. Supp. 3d 685,696 (S.D.N.Y. 2015). Defendants' motion to
         strike class allegations is therefore DENIED without prejudice
         and with leave to renew at the appropriate time.
         IV. CONCLUSION

         For the forgoing reasons. Defendants'motion to dismiss(DkL 22)
         is GRANTED with respect to Plaintiffs claim for declaratory and
         injunctive relief and DENIED with respect to Plaintiffs GBL § 349
         and unjust enrichment claims. Defendants' motion to strike class
         allegations (Dkt. 29) is DENIED without prejudice. The parties
         are DIRECTED to contact the chambers of Magistrate Judge
         James Orenstein regarding next steps in the case.
SO ORDERED.
                                                     s/Nicholas G. Garaufis

Dated:      Brooklyn, New York                      NICHOLAS G. GARAUFIS
            March 1^, 2020                          United States District Judge




                                       13
